Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Larissa Leong (Attorney Reg. No: 78,609) on January 25, 2021.
4.       The application has been amended as follows:












IN THE CLAIMS:

A system for transferring data between a first host computer and a second host computer comprising:
a first host computer capable of sending and receiving data and control information;
a second host computer capable of sending and receiving data and control information; a bridging apparatus including at least two I/O transfer devices arranged in bridge
formation providing for an exchange of data over a shared bus; and
          wherein the first and second hosts form a data connection through the bridging apparatus, and transfer of data between the host computers across the bridging apparatus is determined by the host computers such that neither host computer directs the entire transfer; and 
          wherein the first host computer and the second host computer each comprise installed software, which, when executed, establishes a network between the first host computer and the second host computer and provides for the transfer of data and control information over the bridging apparatus. 


The system of claim 1, wherein a control path is created over the established data connection using identifiable communication tokens exchanged between the first host computer and the second host computer to differentiate and establish control communications.

3.          (Cancelled) 

4.         The system of claim 1, wherein the installed software establishes a network and control manager adapted to create a temporary interconnection between the first host computer and the second host computer and to establish addressing and a data manager adapted to transact data and file transfers between the first host computer and the second host computer.



5.         The system of claim 1, further comprising a third and subsequent host computer.



6.          A data switching apparatus comprising: 
             two or more input/output (I/O) ports, each associated with an I/O device bridge controller and a detector capable of detecting whether a device coupled to the I/O port through a connector is a host device or a peripheral device; 
             a shared data bus communicatively coupled to each I/O device bridge controller; and 

         wherein the data switching apparatus is capable of selectively designating each port an upward facing port (UFP) if the I/O device bridge controller's detector detects a host and a downward facing port (DFP) if the I/O device bridge controller's detector detects a peripheral; and 
          wherein each I/O device bridge controller is configured to establish a network between the devices.



           
7.      The data switching apparatus of claim 6, wherein a control path is established over an established data path using identifiable fixed or variable message blocks interpreted by a central processing unit and memory to affect network control at each I/O device bridge controller.

8.      The data switching apparatus of claim 6, wherein a device hub is connected, via an upstream embedded host controller coupled to a shared data bus using a I/O device bridge controller.

9.       The data switching apparatus of claim 6, wherein a device hub is connected to a host computer over a determined port connector, and further having a downstream I/O 

10.    The data switching apparatus of claim 6, wherein a device hub is connected to a host computer via a selector.

11.      A method for transferring data between a first host computer and a second host computer comprising:
communicatively coupling a first input/output (I/O) device controller to a first host computer;
communicatively coupling a second I/O device controller to a second host computer; establishing a virtual control link between the first I/O device controller and the second
 I/O device controller, the virtual control link configured to establish a network;
establishing a data link between the first I/O device controller and the second I/O device controller; and 
transferring data from the first host computer to the second host computer by communicating the data to the first I/O device controller and then over the data 
link to the second I/O device controller and then to the second host computer.
12.      The method of claim 11, wherein the data is communicated over the data link using USB protocol.


13.       The method of claim 11, further comprising the first host computer using a 

14.      The method of claim 13, wherein the resource comprises a peripheral device.


15.        The method of claim 13, wherein the resource comprises a host resource.


16.         The method of claim 1, wherein the first host computer or second host computer is a single processor unit. 
                                 Reason for Allowance 
5.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “wherein the first host computer and the second host computer each comprise installed software, which, when executed, establishes a network between the first host computer and the second host computer and provides for the transfer of data and control information over the bridging apparatus.” in combination with other recited elements in independent claim 1. 
           The prior art of record doesn’t teach or render obvious “wherein each I/O device bridge controller is configured to establish a network between the devices.” in combination with other recited elements in independent claim 6. 

The prior art of record doesn’t teach or render obvious “establishing a virtual control link between the first I/O device controller and the second I/O device controller, the virtual controller link configured to establish a network.” in combination with other recited elements in independent claim 11. 

 “wherein the first host computer and the second host computer each comprise installed software, which, when executed, establishes a network between the first host computer and the second host computer and provides for the transfer of data and control information over the bridging apparatus.”

           Liu does not explicitly discloses “wherein each I/O device bridge controller is configured to establish a network between the devices.”. 

            Liu does not explicitly discloses “establishing a virtual control link between the first I/O device controller and the second I/O device controller, the virtual controller link configured to establish a network.”. 

 computing device in which a pairing command is transmitted to an upstream facing port (UFP) device instructing the UFP device to pair with a downstream facing port (DFP) device. Hundal discloses the pairing command is transmitted to the DFP device instructing the DFP device to pair with the UFP device. Hundal further suggests the pairing between UFP device and the DFP device allows the Universal serial bus (USB) host to exchange USB information with the USB device if a USB host is coupled to the UFP device and a USB device is coupled to the DFP device. However, Hunadl does not explicitly discloses “wherein the first host computer and the second host computer each comprise installed software, which, when executed, establishes a network between the first host computer and the second host computer and provides for the transfer of data and control information over the bridging apparatus.”

            Hunadl does not explicitly discloses “wherein each I/O device bridge controller is configured to establish a network between the devices.”. 

Hunadl does not explicitly discloses “establishing a virtual control link between the first I/O device controller and the second I/O device controller, the virtual controller link configured to establish a network.”. 
8.          Therefore, the prior art of record doesn’t teach or render obvious “wherein the first host computer and the second host computer each comprise installed software, which, when executed, establishes a network between the first host computer and the second host computer and provides for the transfer of data and control information over the bridging apparatus.” as recited in independent claim 1. 

             The prior art of record doesn’t teach or render obvious “wherein each I/O device bridge controller is configured to establish a network between the devices.” in combination with other recited elements in independent claim 6. 

The prior art of record doesn’t teach or render obvious “establishing a virtual 
control link between the first I/O device controller and the second I/O device controller, the virtual controller link configured to establish a network.” in combination with other recited elements in independent claim 11. 

9.           Independent claims 6 and 11 recites limitations similar to those noted above for independent claim 2 and is considered allowable for the same reasons noted above for claim 1.
             
10.       Dependent claims 2, 4-5, 7-10,12-15 and 16 recites limitations similar to those noted above for independent claims 1, 6 and 11 are considered allowable for the same reasons noted above for claims 1, 6 and 11.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion                                 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
                 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181